SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Schedule 13G Under the Securities Exchange Act of 1934 (Amendment No.: 1)* Name of issuer: Cardtronics PLC Title of Class of Securities:Common Stock CUSIP Number:G1991C105 Date of Event Which Requires Filing of this Statement: December 31, 2016 Check the appropriate box to designate the rule pursuant to which this Schedule is filed: (X) Rule 13d-1(b) ( ) Rule 13d-1(c) ( ) Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (Continued on the following page(s)) **THIS FILING SERVES TO CORRECT AN INADVERTENT FILING MADE ON FEBRUARY 10, 2017 UNDER THE CIK FOR CARDTRONICS INC (ACCESSION NO. 0000932471-17-001997) ** 13G CUSIP No.:G1991C105 1.NAME OF REPORTING PERSON S.S.
